[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER Plaintiff's Motion for Summary Judgment #109 Defendant's Cross Motion for Summary Judgment #115
After Plaintiff's Motion for Summary Judgment dated July 7, 1998 and defendant Continental Casualty's cross motion for summary judgment dated November 12, 1998 were filed, the Plaintiff filed an amended complaint dated December 31, 1998, which adds to its allegations coverage under two umbrella policies. Since exhaustion of coverage is an issue raised in these motions, the parties are instructed to address the additional allegations of the amended complaint in their respective motions and to resubmit their motions for re-argument.
M. Hennessey, J.